DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.7-9, filed June 30, 2022, with respect to the rejection(s) of claim(s) 1, 14, 27, and 28 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 10, 14, 18, 23, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019).
Regarding claim 1 Hagai discloses an encoder comprising: 
circuitry; and memory coupled to the circuitry (computer apparatus equipped with a CPU, a memory – [0101]), 
wherein, in operation, the circuitry: 
encodes information for deriving a parameter into a header of a bitstream (FilterType information encoded in header as shown in Figures 5A and 5B); 
filters reconstructed samples in a first image using a filtering process, to generate a second image (Figure 8 shows Inter pixel filter 503 filtering first image Recon under a certain condition); 
determines whether the parameter has a predefined value (FilterType2 having a value of “0” or “1” – [0081); 
encodes a third image using the second image when the parameter has the predefined value (Figure 8 shows an encoder encoding FilteredImg2 which is generated by applying Inter pixel filter 503; note the encoded image is being interpreted as the third image and the value of FilterType2 information is “1” – [0081]); and 
encodes the third image using the first image when the parameter does not have the predefined value (Figure 8 shows an encoder encoding Recon when the Inter pixel filter 503 is not applied; note the value of FilterType2 information is “0”).
However, fails to explicitly disclose the filtering process includes adding (i) first filtered reconstructed samples obtained by applying an adaptive loop filtering process to the reconstructed samples in the first image and (ii) second filtered reconstructed samples obtained by applying a cross component adaptive loop filtering process to the reconstructed samples in the first image.
In his disclosure Misra teaches the filtering process includes adding (i) first filtered reconstructed samples obtained by applying an adaptive loop filtering process to the reconstructed samples in the first image and (ii) second filtered reconstructed samples obtained by applying a cross component adaptive loop filtering process to the reconstructed samples in the first image (Figure 1 shows a filtering process that adds the output of an ALF filter (being interpreted as the first filtered reconstructed samples) and the output of a CC ALF filter (being interpreted as the second filtered reconstructed samples)).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Misra into the teachings of Hagai because such incorporation provides coding efficiency improvements in the chroma channel (page 2, Experimental Results).

Regarding claim 5 Hagai discloses the encoder according to claim 1, wherein the header is one of a slice header and a tile header (Figure 5B shows slice headers).

Regarding claim 10 Hagai discloses the encoder according to claim 1, wherein the filtering process includes a deblocking filtering process (deblock filter – [0076]).

Claim 14 corresponds to the decoder performing the inverse process of the encoder of claim 1. Therefore, claim 14 is being rejected on the same basis as claim 1. It is noted Hagai discloses a decoder in Figure 11 and a display apparatus (par. [0088]).

Claim 18 corresponds to the decoder performing the inverse process of the encoder of claim 5.

Claim 23 corresponds to the decoder performing the inverse process of the encoder of claim 10.

Claim 27 corresponds to the method performed by the encoder of claim 1. Therefore, claim 27 is being rejected on the same basis as claim 1.

Claim 28 corresponds to the method performed by the decoder of claim 14. Therefore, claim 28 is being rejected on the same basis as claim 14.

Claim(s) 2-4 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Li et al. (US 2014/0369426).

Regarding claim 2 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the header is an adaptation parameter set (APS).
In his disclosure Li teaches the header is an adaptation parameter set (APS) (an adaptation parameter set – [0150]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Li into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 3 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the header is a sequence parameter set (SPS).
In his disclosure Li teaches it is known in the art for a header to be a sequence parameter set (SPS) (sequence parameter set – [0150]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Li into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 4 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the header is a picture parameter set (PPS).
In his disclosure Li teaches a picture parameter set (PPS) (paragraph [0150]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Li into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 15 corresponds to the decoder performing the inverse process of the encoder of claim 2.

Claim 16 corresponds to the decoder performing the inverse process of the encoder of claim 3.

Claim 17 corresponds to the decoder performing the inverse process of the encoder of claim 4.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Pham Van et al. (US 2020/0404324).

Regarding claim 6 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the header is a brick header.
In disclosure Pham Van teaches it is known in the art to have a brick header (brick header – [0151]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pham Van into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 19 corresponds to the decoder performing the inverse process of the encoder of claim 6.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Wittmann et al. (EP 1841230 A1).

Regarding claim 7 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the header is supplemental enhancement information (SEI).
In his disclosure Wittmann teaches it is known in the art for the header is supplemental enhancement information (SEI) (Supplemental enhancement information – [0066]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wittmann into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 20 corresponds to the decoder performing the inverse process of the encoder of claim 7.

Claim(s) 11, 13, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Chen et al. (US Patent No. 10,419,757).

Regarding claim 11 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the filtering process includes a sample adaptive offset process.
In his disclosure Chen teaches it is known in the art to include a sample adaptive offset process (sample adaptive offset filtering – col.4, 58-60).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 13 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the filtering process uses a sharpening filter.
In his disclosure Chen teaches it is known in the art for a filtering process to use a sharpening filter (filtering to smooth image – col.12, 56-58).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 24 corresponds to the decoder performing the inverse process of the encoder of claim 11.

Claim 26 corresponds to the decoder performing the inverse process of the encoder of claim 13.

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Francois et al. (US 2020/0221092).

Regarding claim 12 Hagai discloses the encoder according to claim 1. However, fails to explicitly disclose wherein the filtering process includes a luma mapping with chroma scaling (LMCS) process.
In his disclosure Francois teaches it is known in the art to include a luma mapping with chroma scaling (LMCS) process (mapping of luma component and scaling chroma components – [0045]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 25 corresponds to the decoder performing the inverse process of the encoder of claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482